OFFICE ACTION
Allowance Subject Matter
Claims 1-3, 6-12 & 15-20 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent 10,212,859 to Yu et al, does not anticipate or suggest such limitations as: “another TIM between the second heat spreader and a bottom surface of the second region of the heat sink; a base element; and one or more protruding elements extending from the heat sink to hold the bottom surface of the plate element at a first distance from a top surface of the base element, and to hold the bottom surface of the second region of the heat sink at a second distance, greater than the first distance, from the top surface of the base element” (as applied to Claim 1); and “a first Thermal Interface Material (TIM) between the first heat spreader and the plate; a second TIM between the first heat spreader and the first IC die; a third TIM between the second heat spreader and a surface in the second region of the heat sink; and a fourth TIM between the second heat spreader and the second IC die, wherein a first sum of a height of the first TIM and a height of the second TIM is less than a second sum of a height of the third TIM and a height of the fourth TIM” (as applied to Claim 10), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art(s) so as satisfy the combination of the pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
July 06, 2022											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815